EXHIBIT 10.28

 

Marketing and Servicing Agreement between Republic Bank & Trust Company and ACE
Cash Express, Inc. (portions of the exhibit have been omitted pursuant to a
request for confidential treatment).

 

A mark of [***] in the text of this Exhibit indicates that confidential material
has been omitted.

 

This Exhibit, including the omitted portions, has been filed separately with the
Secretary of the Securities and Exchange Commission pursuant to an application
requesting confidential treatment under Rule 24b-2 of the Securities Exchange
Act of 1934.

 

MARKETING AND SERVICING AGREEMENT

 

This Marketing and Servicing Agreement (this “AGREEMENT”), dated as of the 21st
day of October, 2002, is by and between Republic Bank & Trust Company, a
Kentucky state-chartered bank (“BANK”) and ACE Cash Express, Inc., a Texas
corporation (“COMPANY”).

 

WHEREAS, COMPANY is a duly authorized and validly existing Texas corporation,
authorized to do business in the states of Texas, North Carolina and
Pennsylvania;

 

WHEREAS, BANK is a Kentucky state-chartered bank insured by the Federal Deposit
Insurance Corporation and is authorized under applicable Kentucky and federal
law to engage in the TRANSACTIONS (as defined below) referred to herein;

 

WHEREAS, BANK agrees that during the term of the AGREEMENT, BANK will deal with
COMPANY with respect to TRANSACTIONS (as defined below) for all CUSTOMERS (as
defined below) located in the MARKET (as such term is defined hereinbelow) at
the time of the TRANSACTION;

 

WHEREAS, COMPANY agrees that BANK shall have the first and exclusive right to
all TRANSACTIONS originated in the MARKET by COMPANY stores up to a maximum of
[***], exclusive of TRANSACTIONS rejected by the BANK, at such time when
COMPANY, using commercially reasonable efforts, is able to terminate COMPANY’S
arrangements existing on the date hereof to offer and provide TRANSACTIONS or
any product that is the same as or substantially similar to the TRANSACTIONS
within the MARKET;

 

WHEREAS, the BANK acknowledges that franchisees of COMPANY and its affiliates
are not bound by this AGREEMENT, and may continue to offer TRANSACTIONS and
similar products without regard to this AGREEMENT and the franchisees of the
COMPANY located in the MARKET are set forth on Exhibit F as updated from time to
time;

 

WHEREAS, in accordance with its established underwriting and other criteria as
may be amended from time to time, BANK desires to engage in the TRANSACTIONS in
compliance with Kentucky Revised Statutes (“KRS”) Chapter 368; and

 

WHEREAS, COMPANY desires to market and service the TRANSACTIONS on the BANK’s
behalf.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this AGREEMENT, and other valuable consideration, the sufficiency
of which is hereby acknowledged, and intending to be legally bound, BANK and
COMPANY (together, the “PARTIES”) agree as follows:

 

1.                                         DEFINITIONS.

 

1

--------------------------------------------------------------------------------


 

(a)                                  “ADVERSE ACTION NOTICE” shall be defined as
an appropriately completed notice in compliance with Regulation B and applicable
law required to be provided to CUSTOMERS whose TRANSACTIONS are not approved by
the BANK in its sole discretion.

 

(b)                                 “APPLICANT” shall be defined as a
prospective CUSTOMER seeking to take advantage or otherwise participate in the
PROGRAM.

 

(c)                                  “APPLICATIONS” shall be defined as each of
the forms filled out by a CUSTOMER seeking to take advantage of the PROGRAM as
such forms may be amended or modified from time to time.

 

(d)                                 “BANK DEPOSIT ACCOUNT” shall be defined as
that bank account held at a bank or banks designated by BANK and made known to
COMPANY and into which BANK shall deposit, via Automated Clearing House Network
or other electronic entries, as permitted by applicable law, the amounts set
forth on each REPAYMENT CHECK and the daily receipts otherwise collected by
COMPANY for the benefit of BANK and applied to the TRANSACTIONS.

 

(e)                                  “BANK INDEMNIFIED PARTIES” shall be defined
as BANK and its holding company, and their officers, directors, employees,
representatives, agents and attorneys.

 

(f)                                    “BANK INTELLECTUAL PROPERTIES” shall be
defined as the name, trade name, trademarks, service marks and logos of BANK.

 

(g)                                 “BANK POLICIES” shall be defined as the
reasonable and lawful practices, policies and procedures established by BANK and
communicated in writing to COMPANY from time to time with respect to the
TRANSACTIONS, a current copy of which is attached hereto as Exhibit D.

 

(h)                                 “CONFIDENTIAL INFORMATION” shall be defined
as all documents, materials, information about trade secrets, agreements,
products, services, licenses, costs, sales and pricing information, and any
other information that is generally not known in the trade or may not be known
generally or publicly, and other information related to this AGREEMENT which
shall have been obtained during the course of the negotiations leading to, and
during the performance of, this AGREEMENT, excepting those items excluded from
this definition by Section 9(c) of this AGREEMENT.

 

(i)                                     “CUSTOMER” shall be defined as any
person who participates in the PROGRAM.

 

(j)                                     “CUSTOMER INFORMATION” shall be defined
as all information derived from TRANSACTIONS or APPLICATIONS about any of the
CUSTOMERS or the APPLICANTS, including, without limitation, names, addresses,
demographic information and financial information.

 

(k)                                  “DISCLOSURES” shall be defined as all
information required to be provided to an APPLICANT or CUSTOMER under federal,
state or local law.

 

(l)                                     “COMPANY INDEMNIFIED PARTIES” shall be
defined as COMPANY and its parents, subsidiaries and affiliates, and each of
their officers, directors, employees, representatives, agents and attorneys.

 

(m)                               “EVENT OF DEFAULT” shall be defined as set
forth in Section 7(b).

 

(n)                                 “FEES” shall be defined as the marketing and
servicing fees set forth on Exhibit A attached hereto.

 

(o)                                 “HARMFUL ACTS” shall be defined as any
fraud, theft, dishonesty, defamation, or other willful misconduct of any party
to this AGREEMENT, or any PARTY’S officers, employees, directors or agents.

 

2

--------------------------------------------------------------------------------


 

(p)                                 “LOSSES” shall be defined as claims, losses,
liabilities, damages, penalties, demands, judgments, settlements, costs and
expenses, including reasonable attorneys’ fees.

 

(q)                                 “MARKET” shall mean the states listed on
Exhibit C.

 

(r)                                    “NET CHARGE OFFS” shall mean for any
calendar quarter the actual charge offs of principal (which shall consist of the
Total of Payments less the Finance Charge, as those terms are used in the Notes)
of the TRANSACTIONS plus all FEES paid to COMPANY on the TRANSACTIONS in
question less any prior charge offs collected during the calendar quarter;
except in the case of NSF charge offs, in which case NET CHARGE OFFS shall
consist of the Total of Payments, as that term is used in the Notes, less any
prior charge offs collected during the calendar quarter.

 

(s)                                  “NOTES” shall be defined as those
promissory notes or similar negotiable instruments which may be made by a
CUSTOMER to evidence and secure the CUSTOMER’S obligations under any
TRANSACTION.

 

(t)                                  “PROGRAM” shall be defined as the totality
of the activities in connection with the TRANSACTIONS as contemplated under this
AGREEMENT.

 

(u)                                 “PROMOTIONAL MATERIALS” shall be defined as
all such letters, advertising, direct mail communications and promotional
materials incorporating BANK INTELLECTUAL PROPERTIES and all related designs,
artwork, logos, slogans, copy and other similar materials.

 

(v)                                 “REPAYMENT CHECKS” shall be defined as
checks issued by a CUSTOMER as security for and in repayment of the
TRANSACTIONS.

 

(w)                               “RESTRICTED PARTY” shall be defined as any
party who is bound by Section 9 of this AGREEMENT with regard to the
CONFIDENTIAL INFORMATION, including, without limitation, all agents, employees,
officers, directors and other third-party agents of any of the PARTIES hereto.

 

(x)                                   “TRANSACTIONS” shall be defined as the
BANK’S deferred deposit transactions in which, for consideration, the BANK will
accept a check and hold the check for a period of time prior to deposit or
presentment in accordance with an agreement with the maker of the check.

 

(y)                                 “TRANSACTION DOCUMENTS” shall be defined as
(i) all original APPLICATIONS and copies of all ADVERSE ACTION NOTICES and other
documents relating to rejected APPLICATIONS; (ii) Automated Clearing House debit
authorizations and disclosures, as permitted by applicable law, (iii)
authorizations from each CUSTOMER to allow the BANK to grant COMPANY access to
CUSTOMER INFORMATION, and (iv)  originals or copies, as applicable, of all
APPLICATIONS, NOTES, DISCLOSURES, REPAYMENT CHECKS and other documents provided
to or received from CUSTOMERS.

 

(z)                                   “TRANSACTION LOSS RATE” shall have the
meaning set forth in Exhibit A.

 

2.                                       INCORPORATION OF RECITALS.

 

The recitals set forth above are incorporated herein by reference.

 

3.                                         BANK’S SERVICES.

 

(a)                                  BANK in its sole discretion shall determine
all of the conditions, Program criteria that must be satisfied by CUSTOMERS to
be eligible to enter into a TRANSACTION, terms and features of the TRANSACTIONS,
including, without limitation, amounts, FEES and charges, limits, standards and
all other terms and conditions of the TRANSACTIONS.  Bank shall prepare the form
of all TRANSACTION DOCUMENTS.  BANK shall enter into the TRANSACTIONS with all
APPLICANTS who seek to take advantage of deferred deposit services offered by
BANK and marketed by COMPANY and who, in the sole discretion of the BANK, meet
such Program criteria, standards and other qualifications as contemplated in
Section 4(c)(ii) of this AGREEMENT;

 

3

--------------------------------------------------------------------------------


 

provided that BANK shall not be required to enter into a TRANSACTION if it
reasonably believes that the TRANSACTION or its solicitation will violate or has
violated any applicable law.  Neither COMPANY, nor BANK, nor their respective
employees shall state or suggest to APPLICANTS that TRANSACTIONS are made with
or approved by COMPANY or that COMPANY (or any employee or agent of COMPANY) can
improve or otherwise influence an APPLICANT’s prospect of entering into the
TRANSACTION.  BANK may reject any TRANSACTION or TRANSACTIONS at any time, in
its sole discretion.

 

(b)                                 COMPANY acknowledges that all rights of
ownership in the TRANSACTIONS and the TRANSACTION DOCUMENTS are and remain the
sole property of BANK, and COMPANY shall have no ownership rights to such
TRANSACTIONS or TRANSACTION DOCUMENTS during the term of this AGREEMENT. 
Furthermore, COMPANY shall not in any way fund, or purchase any share or
“participation interest” in any TRANSACTION.

 

(c)                                  In its sole discretion, BANK may sell,
transfer, grant an interest in, or otherwise assign any TRANSACTION, or any
portion of any TRANSACTION, to a third party or parties.  Any sale, transfer or
assignment by BANK of any such TRANSACTION shall comply with applicable law.

 

(d)                                 BANK shall forward to COMPANY, via
facsimile, with a copy by first-class mail, within one (1) business day of
receipt any written notices it receives that bankruptcy proceedings have been
initiated with respect to any CUSTOMER.

 

4.                                       COMPANY’s SERVICES.

 

(a)                                  General Duties of COMPANY; Standards of
Performance:  COMPANY shall perform all services reasonably required to market
and service the TRANSACTIONS of BANK in the MARKET, including without limitation
the establishment of retail outlets in number and location determined by COMPANY
in its sole discretion, where APPLICANTS may submit APPLICATIONS and receive
DISCLOSURES required by applicable law (if any) and where CUSTOMERS may execute
and deliver the TRANSACTION DOCUMENTS and deliver REPAYMENT CHECKS or other
payment on the TRANSACTIONS. To facilitate deposit by the BANK of the REPAYMENT
CHECK into the BANK DEPOSIT ACCOUNT via Automated Clearing House Network entries
or other electronic payment, as permitted by applicable law,  COMPANY shall
provide the BANK, on or after the date the NOTE evidencing a TRANSACTION becomes
due, information from each REPAYMENT CHECK including the ABA routing number, the
check account number, the check number and the check amount. In lieu thereof,
COMPANY shall accept any CUSTOMER payments remitted to COMPANY in cash in
prepayment of the TRANSACTION and shall deliver an amount equal to such CUSTOMER
cash payments to BANK via Automated Clearing House Network entries, as permitted
by applicable law, on the next business day after receipt of such cash payments.
In marketing the TRANSACTIONS and performing its services hereunder, COMPANY
shall at all times and in all respects comply with applicable laws, rules and
regulations.  Before initiating any marketing efforts for the TRANSACTIONS in
the MARKET, COMPANY shall agree with BANK on a mutually agreeable protocol for
communicating with the appropriate regulatory authorities, and shall cooperate
with BANK in implementing the TRANSACTION program and protocols contemplated
hereby.  Further, COMPANY shall use the documentation prepared by BANK and
follow the BANK POLICIES.  COMPANY shall train and supervise its employees to
act in conformity with the BANK POLICIES and the requirements of applicable
laws, rules and regulations.

 

(b)                                 Marketing of TRANSACTIONS:

 

(i)                                     BANK hereby authorizes COMPANY during
the term of this AGREEMENT to market TRANSACTIONS to prospective CUSTOMERS. 
BANK hereby grants to COMPANY a nonexclusive license to use the BANK
INTELLECTUAL PROPERTIES during the term of this AGREEMENT in connection with
this AGREEMENT on letters, print advertisements, direct mail, the Internet,
television and radio communications and other advertising and PROMOTIONAL
MATERIALS; provided, however, COMPANY shall submit all PROMOTIONAL MATERIALS to
BANK for its written approval prior to any use thereof.  If BANK fails to reject
any proposed PROMOTIONAL MATERIALS within five (5) business days of receipt of
the request for approval, such PROMOTIONAL MATERIALS shall be deemed approved by
BANK.  All rights not expressly granted to COMPANY herein are reserved by BANK. 
Regardless of whether they incorporate the BANK INTELLECTUAL PROPERTIES, all
advertising and PROMOTIONAL MATERIALS for the TRANSACTIONS

 

4

--------------------------------------------------------------------------------


 

(A) shall prominently identify BANK as maker of the TRANSACTIONS, (B) shall be
accurate, (C) shall not be misleading, (D) shall comply with all applicable
laws, rules and regulations for use in the time, place and manner specified and
(E) shall be submitted to BANK for prior approval, which shall not be
unreasonably delayed.

 

(ii)                                  In connection with COMPANY’s performance
of its obligations under this AGREEMENT, it is expressly agreed that (A) BANK
shall not hold any ownership or leasehold interest in any COMPANY store or any
personal property located therein, except for REPAYMENT CHECKS, NOTES,
TRANSACTION DOCUMENTS, and cash in an amount equal to the funds received by
COMPANY in repayment of TRANSACTIONS that COMPANY has not transmitted to BANK as
contemplated by this AGREEMENT; and (B) no BANK employees shall work in any
COMPANY store except for BANK agents who may examine COMPANY stores from time to
time for compliance with BANK POLICIES and other aspects of this AGREEMENT.

 

(c)                                  Servicing of TRANSACTION Applications:

 

(i)                                     BANK also hereby authorizes COMPANY to
obtain TRANSACTION applications from APPLICANTS, using the form of APPLICATION
prepared by BANK.  COMPANY shall make APPLICATIONS available to prospective
APPLICANTS and shall not discourage any prospective APPLICANT from submitting an
APPLICATION and shall provide reasonable assistance to each prospective
APPLICANT in completing an APPLICATION.  COMPANY shall not discriminate against
or discourage any APPLICANT in any aspect of the process on any “prohibited
basis,” as such term is defined in the Equal Credit Opportunity Act (ECOA),
Regulation B and KRS Chapter 344.

 

(ii)                                  Based solely upon the underwriting
standards and PROGRAM criteria adopted by BANK from time to time, a current copy
of which is attached as Exhibit E hereto, and applied to the information
provided by APPLICANTS to BANK in the APPLICATIONS and such other credit-related
information as obtained by COMPANY at the direction of BANK, or by BANK
directly, BANK shall determine whether to enter into a TRANSACTION with an
APPLICANT.  BANK shall review and evaluate completed APPLICATIONS and approve
CUSTOMERS who satisfy the Program criteria within a commercially reasonable time
after receipt of the APPLICATION from COMPANY. BANK shall, either itself or
through its designated agent, communicate to COMPANY its decision on any
APPLICATION.  COMPANY shall provide an ADVERSE ACTION NOTICE to any APPLICANT
whose APPLICATION is rejected by BANK. For APPLICANTS whose APPLICATION is
approved by the BANK, the BANK shall fund the payment to the CUSTOMER in the
amount of the REPAYMENT CHECK, less all applicable fees and expenses, by a check
or other negotiable instrument drawn on a depository account in Kentucky
designated by the BANK. BANK shall honor and pay any properly payable check or
other negotiable instrument drawn on any of BANK’S depository accounts validly
issued in connection with TRANSACTIONS approved by the BANK.

 

(iii)                               The CUSTOMERS obligations under the
TRANSACTION shall be evidenced by a NOTE containing the DISCLOSURES and secured
by a REPAYMENT CHECK.

 

(iv)                              COMPANY shall (A) deliver a copy of the NOTE
to the CUSTOMER; (B) obtain from the CUSTOMER the executed NOTE; (C) obtain from
CUSTOMER his or her REPAYMENT CHECK dated the date of the TRANSACTION and made
payable to BANK; and (D) maintain on behalf of BANK, separate and apart from
COMPANY’s own assets and records, the REPAYMENT CHECK and NOTE.

 

(d)                                 Collection of TRANSACTIONS.

 

(i)                                     BANK hereby authorizes COMPANY to
service the TRANSACTIONS by, among other things, (1) using commercially
reasonable efforts, including the use of direct debits to a CUSTOMER’S
depository account via the Automated Clearing House Network as permitted by
applicable law, to collect payments on the TRANSACTIONS at and after maturity
thereof on behalf of BANK; (2) accurately recording and reporting the payments
of funds from CUSTOMERS and transmitting such payments to BANK in accordance
with this AGREEMENT; and (3) making remittance to and settlement with BANK in
accordance with this AGREEMENT. In collecting payments owed under the NOTES,
COMPANY shall comply in all respects with applicable law, rules and
regulations.  Without limiting the generality of the foregoing, COMPANY shall
not, explicitly or implicitly, make

 

5

--------------------------------------------------------------------------------


 

any threats of criminal prosecution in connection with debt collection, or
otherwise engage in any practices or actions that violate any applicable laws,
rules or regulations.

 

(ii)                                  COMPANY shall service the TRANSACTIONS at
all times in accordance with the terms of this AGREEMENT and the DISCLOSURES and
the BANK POLICIES.  BANK shall notify COMPANY in writing at least ten (10)
business days prior to any change in the BANK POLICIES, unless such changes are
required sooner by applicable laws, rules or regulations.

 

(iii)                               On or after the date the NOTE evidencing a
TRANSACTION becomes due, COMPANY shall provide the BANK, information from each
REPAYMENT CHECK including the ABA routing number, the check account number, the
check number and the check amount and BANK shall deposit and transfer the amount
of the REPAYMENT CHECK to the BANK DEPOSIT ACCOUNT via Automated Clearing House
Network entries or other electronic payment as permitted by applicable law. In
lieu thereof, COMPANY shall deliver to BANK via Automated Clearing House Network
entries, as permitted by applicable law, all cash received by COMPANY from
CUSTOMERS representing repayment of TRANSACTIONS on the next business day after
receipt of such repayment.

 

(iv)                              COMPANY shall be responsible for any
deficiency between the amount of cash reported by COMPANY as collected on
TRANSACTIONS and the amount of cash actually received in repayment of
TRANSACTIONS.  Any excess amounts of cash shall be the property of the COMPANY.

 

(e)                                  Reports; Access to Stores, Books and
Records and Employees:

 

(i)                                     During the term of this AGREEMENT,
COMPANY shall promptly provide to BANK or its agents data submissions and
reports reasonably required by BANK in order to maintain effective internal
controls and to monitor results under this AGREEMENT, including without
limitation the performance of the TRANSACTIONS and COMPANY’s obligations
hereunder.  Such reports shall include a daily report showing those TRANSACTIONS
originated through COMPANY, outstanding and repaid each day, as agreed upon by
BANK and COMPANY, as well as COMPANY’s monthly compliance review checklists and
all periodic internal audit reports for stores marketing and servicing the
TRANSACTIONS.

 

(ii)                                  COMPANY shall, as reasonably required by
BANK, but no more often than quarterly, provide BANK with its most recent
unaudited financial statements and its annual audited financial statements.

 

(iii)                               COMPANY, on behalf of the BANK and without
an ownership interest by COMPANY, shall maintain and retain possession of the
TRANSACTION DOCUMENTS for the term of the AGREEMENT and any additional period
required by applicable law.  Except as otherwise allowed by Section 9 of this
AGREEMENT, COMPANY agrees to use such TRANSACTION DOCUMENTS solely to service
the TRANSACTIONS and to segregate all such TRANSACTION DOCUMENTS, and all
document files and records which relate to the services provided by COMPANY
hereunder from COMPANY’s other files and records.

 

(iv)                              The TRANSACTION DOCUMENTS shall be held by
COMPANY on behalf of BANK, pursuant to BANK’S record retention requirements, as
more particularly set forth in the BANK POLICIES attached hereto as Exhibit D
and incorporated herein by reference, and Bank has and shall continue to have
constructive possession and legal title to such documents, files and records. 
At such time or times as BANK may reasonably request, and at BANK’s cost,
COMPANY shall promptly deliver all copies of TRANSACTION DOCUMENTS to BANK at
its headquarters or such other location or locations as BANK shall direct.  All
such documents shall be maintained segregated from other books and records of
COMPANY and otherwise in such a manner as to facilitate their inspection by and
delivery to BANK, if so requested.

 

(v)                                 During the term of this AGREEMENT and at all
times thereafter, BANK and banking agencies with regulatory authority over BANK
shall have reasonable access to COMPANY stores, to the books and records of
COMPANY (to the extent that such books and records pertain to the TRANSACTIONS),
to the officers, employees and accountants of COMPANY, and to copies of
TRANSACTION DOCUMENTS, all for the same purposes of ensuring that COMPANY is
carrying out the BANK POLICIES and is otherwise complying

 

6

--------------------------------------------------------------------------------


 

fully with its obligations under this AGREEMENT.  Such access shall include
permission to maintain employees on the premises of COMPANY during regular
business hours to audit COMPANY’s services contemplated by this AGREEMENT.

 

(vi)                              In addition, and not as a limitation of the
foregoing, BANK shall have the right at COMPANY’s expense, provided that the
aggregate expense to COMPANY shall not exceed $25,000 per year, from time to
time during the term of this AGREEMENT, to conduct reasonable outside audits in
any given year and other reasonable audits and/or compliance reviews of the
services provided hereunder, and the records generated thereunder; provided,
that such audit and review rights shall be conducted during normal business
hours in a manner which does not unreasonably interfere with COMPANY’s normal
business operations and CUSTOMER and employee relations.

 

(f)                                    FEES and Costs:  In consideration for
COMPANY’s performance of its obligations under this AGREEMENT, BANK shall pay
COMPANY the FEES, as such FEES may be changed from time to time by mutual
agreement of the parties. Such FEES shall be paid by BANK to COMPANY on or
before the 5th business day following transmittal of the INVOICE, as defined by,
and containing the information required by, Exhibit A.  COMPANY will be
responsible for all costs, expenses and taxes (of whatever nature or authority)
associated with its stores and its services under this AGREEMENT, including,
without limitation but by way of example, rental and occupancy costs; costs of
up-fit and leasehold improvements; equipment costs; processing costs; printing
costs; maintenance costs; staffing costs; taxes assessed to or against COMPANY;
signage costs; insurance and advertising costs.

 

(g)                                 Procedures and Protocols.  Notwithstanding
any provision herein to the contrary, the parties hereto agree that the
Procedures and Protocol in the form and substance of Exhibit B attached hereto
and incorporated herein by reference which shall govern the operations and
management of the TRANSACTIONS.  Exhibit B may be reviewed periodically and
shall only be amended or modified by letter agreement which shall not
necessitate or effect a modification or amendment to this AGREEMENT but which
said amendment or modification shall be incorporated herein by reference.

 

5.                                       Representations, Warranties and
Covenants.

 

(a)                                  BANK hereby represents and warrants to
COMPANY as of the date hereof that:

 

(i)                                     BANK is a duly organized Kentucky
state-chartered bank validly existing under the laws of the Commonwealth of
Kentucky, and is currently authorized to conduct its business as described in
this AGREEMENT in the states of Texas and North Carolina and anticipates being
authorized to conduct its business as described in this Agreement in the state
of Pennsylvania.  The deposits of BANK are insured by the FEDERAL DEPOSIT
INSURANCE CORPORATION up to applicable limits.  BANK has the corporate power and
authority and all requisite licenses, permits and authorizations to execute and
deliver this AGREEMENT and perform its obligations contemplated hereunder;

 

(ii)                                  BANK is authorized under applicable law to
enter into the TRANSACTIONS as contemplated by this AGREEMENT. The TRANSACTIONS
and the documents prepared by BANK in connection with the TRANSACTIONS currently
comply with all federal, state and local laws, statutes and regulations and any
and all licenses, permits and other authorizations required of BANK in
connection with the TRANSACTIONS by federal, state or local laws, statutes, and
regulations (the “BANK AUTHORIZATIONS”) have been obtained, are in full force
and effect and are valid under applicable federal, state and local laws and the
continuation, validity and effectiveness of all of the BANK AUTHORIZATIONS shall
not be impaired or adversely affected by the terms of this AGREEMENT;

 

7

--------------------------------------------------------------------------------


 

(iii)                               This AGREEMENT has been duly executed and
delivered by BANK and upon due authorization and ratification by BANK’s Board of
Directors, constitutes its legal, valid and binding agreement, enforceable
against BANK in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship, and the rights and obligations of receivers and conservators
under 12 U.S.C. §§1821 (d) and (e), and any other laws affecting creditors’
rights and remedies generally;

 

(iv)                              The execution, delivery and performance of
this AGREEMENT by BANK does not violate or conflict with (A) any provision of
the articles of incorporation or other governance documents of BANK; or (B) any
Kentucky or federal law, or any order, arbitration award, judgment or decree to
which BANK is a party or by which BANK or any of its assets may be bound;

 

(v)                                 Except as may have already been obtained, no
consent, approval, authorization or order of any federal or state regulatory
agency or other governmental body is required to be obtained by BANK to permit
it to perform its obligations under this AGREEMENT;

 

(vi)                              There are no claims of any kind or orders,
actions, suits, proceedings, arbitrations or investigations asserted by or
against BANK which would prevent or challenge the performance of this AGREEMENT
or any of the transactions contemplated hereby or declare the same unlawful or
cause the rescission thereof;

 

(vii)                           BANK is currently not a party to (a) any
enforcement action instituted by, or (b) any memorandum of understanding or
cease and desist order with, any federal or state regulatory agency, and no such
action, memorandum or order has been threatened, and BANK has not received any
report of examination from any federal or state regulatory agency which requires
BANK to address any problem or take any action relevant to the TRANSACTIONS or
other obligations of BANK under this AGREEMENT which has not already been
addressed or taken in a manner satisfactory to the regulatory agency;

 

(viii)                        BANK warrants that it has the right to use and
license the BANK INTELLECTUAL PROPERTIES as set forth in this AGREEMENT;

 

(ix)                                BANK has provided COMPANY copies of all
documents and correspondence from the Kentucky Department of Financial
Institutions regarding the TRANSACTIONS and the legality of the TRANSACTIONS if
performed as contemplated in this AGREEMENT, except as prohibited by applicable
law; and

 

(x)                                   BANK is a current member of and in good
standing with the Community Financial Services Association of America (the
“CFSA”).

 

(b)                                 COMPANY hereby represents and warrants to
BANK, as of the date hereof that:

 

(i)                                     COMPANY is duly organized and validly
existing under the laws of the State of Texas, and is duly qualified to do
business as contemplated under this AGREEMENT and has all requisite licenses,
permits and authorizations under Texas and federal law, and anticipates having
all requisite licenses, permits and authorizations under North Carolina and
Pennsylvania law, to execute and deliver this AGREEMENT and perform its
obligations contemplated hereunder.  COMPANY has the corporate power and
authority and all requisite licenses, permits and authorizations to execute and
deliver this AGREEMENT and perform its obligations hereunder;

 

8

--------------------------------------------------------------------------------


 

(ii)                                  COMPANY currently has the corporate power
and authority, and all requisite licenses, permits and authorizations, to
execute and deliver this AGREEMENT and to perform hereunder.  This AGREEMENT has
been duly authorized by COMPANY’s Board of Directors, executed and delivered by
COMPANY and constitutes its legal, valid and binding agreement, enforceable
against COMPANY in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights and remedies generally;

 

(iii)                               The execution, delivery and performance of
this AGREEMENT by COMPANY does not violate or conflict with (A) any provision of
the governance documents of COMPANY; or (B) any Texas or federal law, or any
order, arbitration award, judgment or decree to which COMPANY is a party or by
which COMPANY or any of its assets may be bound;

 

(iv)                              Except as may have already been obtained, no
consent, approval, authorization or order of any federal or state regulatory
agency or other governmental body is required to be obtained by COMPANY to
permit it to perform its obligations under this AGREEMENT;

 

(v)                                 Except as set forth in the COMPANY’S Annual
Report on Form 10-K for the fiscal year ended June 30, 2002, or as otherwise
disclosed, there are no claims of any kind or orders, actions, suits,
proceedings, arbitrations or investigations asserted by or against COMPANY which
would prevent or challenge the performance of this AGREEMENT or any of the
transactions contemplated hereby or declare the same unlawful or cause the
rescission thereof;

 

(vi)                              Except as set forth in the COMPANY’S Annual
Report on Form 10-K for the fiscal year ended June 30, 2002, or as otherwise
disclosed, COMPANY is currently not a party to (a) any enforcement action
instituted by, or (b) any memorandum of understanding or cease and desist order
with, any federal or state regulatory agency, and no such action, memorandum or
order has been threatened, and COMPANY has not received any report of
examination from any federal or state regulatory agency which requires COMPANY
to address any problem or take any action relevant to the TRANSACTIONS or other
obligations of COMPANY under this AGREEMENT which has not already been addressed
or taken in a manner satisfactory to the regulatory agency; and

 

(vii)                           COMPANY is a current member of and in good
standing with the Financial Service Centers of America (“FiSCA”).

 

(c)                                  BANK hereby covenants and agrees as
follows:

 

(i)                                     On or prior to November 1, 2002, BANK
will provide to COMPANY an opinion of counsel to BANK opining as to the legality
of (A) BANK engaging in the transactions contemplated by this AGREEMENT and (B)
BANK charging the fees contemplated by this AGREEMENT to CUSTOMERS located in
the MARKET; provided, however, an opinion of counsel to BANK opining with
respect to Pennsylvania law shall be delivered to COMPANY within a reasonable
time after execution of this AGREEMENT but in no event later than November 30,
2002. In the event such Pennsylvania opinion indicates that BANK may not legally
engage in the transactions or charge the fees contemplated in this AGREEMENT,
BANK shall have no obligation to engage in any TRANSACTION in Pennsylvania.

 

9

--------------------------------------------------------------------------------


 

 

(ii)                                  BANK shall use its reasonable best efforts
to comply in all material respects with the CFSA Best Practices in effect on the
date of this Agreement, and any reasonable Best Practices, or modifications to
such practices approved and adopted by the CFSA during the term of this
Agreement; provided the practices comply in all respects with all applicable
law, and the interpretation of such law by authorities with jurisdiction.

 

(d)                                 COMPANY hereby covenants and agrees as
follows:

 

(i)                                     On or prior to November 1, 2002, COMPANY
will provide to BANK an opinion of counsel to COMPANY opining as to the legality
of COMPANY engaging in the marketing and servicing of the TRANSACTIONS for BANK
as contemplated in this AGREEMENT; provided, however, an opinion of counsel to
COMPANY opining with respect to Pennsylvania and North Carolina law shall be
delivered to BANK within a reasonable time after execution of this AGREEMENT but
in no event later than November 30, 2002. In the event such Pennsylvania or
North Carolina opinion indicates that COMPANY may not legally engage in the
marketing and servicing of the TRANSACTIONS as contemplated in this AGREEMENT,
COMPANY shall have no obligation to market or service any TRANSACTION in
Pennsylvania or North Carolina, as the case may be.

 

(ii)                                  COMPANY hereby agrees that during the term
of this Agreement the Total Shareholder’s Equity of the COMPANY, as such term is
used in the Consolidated Balance Sheet of its Audited Financial Statements,
shall be at least sixty (60) million dollars.

 

(iii)                               COMPANY shall use its reasonable best
efforts to comply in all material respects with the CFSA Best Practices, or its
equivalent, specifically FiSCA’s Code of Conduct, in effect on the date of this
Agreement, and any reasonable Best Practices or Code of Conduct, or
modifications thereto approved and adopted by CFSA, or its equivalent,
specifically FiSCA, during the term of this Agreement; provided the
practices/code of conduct comply in all respects with all applicable law, and
the interpretation of such law by authorities with jurisdiction.

 

6.                                       Indemnification; Insurance.

 

(a)                                  Each of the PARTIES’ representations,
warranties, covenants and agreements set forth in this AGREEMENT shall survive
the execution and delivery of this AGREEMENT.

 

(b)                                 BANK shall indemnify and hold COMPANY
harmless from and against, and shall pay to COMPANY the full amount of, any
LOSSES resulting to COMPANY, either directly or indirectly, from (i) any
inaccuracy in any representation or warranty, or any breach of any covenant or
agreement, by BANK contained in this AGREEMENT, (ii) any fraud, theft,
dishonesty, defamation or other willful misconduct of BANK or its officers,
directors, employees or agents, (iii) any claim against BANK or COMPANY by the
Kentucky Department of Financial Institutions, the Federal Deposit Insurance
Corporation, or any regulatory agency or other governmental body having
supervisory authority directly over BANK or (iv) any claim by any third party of
service mark or trademark infringement based upon COMPANY’S use of the BANK
INTELLECTUAL PROPERTIES.

 

(c)                                  COMPANY shall indemnify and hold BANK
harmless from and against, and shall pay to BANK the full amount of, any LOSSES
resulting to BANK, either directly or indirectly, from (i) any inaccuracy in any
representation or warranty, or any breach of any covenant or agreement, by
COMPANY contained in this AGREEMENT, (ii) any fraud, theft, dishonesty,
defamation or other willful misconduct of COMPANY or its officers, directors,
employees or agents, or (iii) any claim that the TRANSACTIONS or the conduct of
COMPANY

 

10

--------------------------------------------------------------------------------


 

in connection with the TRANSACTIONS are illegal, provided that, (A) at the time
of such claim, BANK is not in breach of any covenant or agreement contained in
this AGREEMENT that contributed to or caused the loss for which indemnification
is sought and (B) the claim is not by the Kentucky Department of Financial
Institutions, the Federal Deposit Insurance Corporation, or any regulatory
agency or other governmental body having supervisory authority directly over
BANK.

 

(d)                                 The fact that indemnification is provided in
this Agreement for some actions of either COMPANY or BANK does not mean that
statutory or common law indemnification or contribution is not available to
either party for other acts not enumerated herein.

 

(e)                                  The Parties agree that, if both BANK and
COMPANY are named as defendants in the same lawsuit, arbitration or other
proceeding, then Bank and COMPANY may enter into a Joint Defense Agreement
reasonably acceptable to Bank and COMPANY, provided that any such Joint Defense
Agreement shall not preclude any party from asserting any counterclaim,
cross-actions or third-party claims to which it may be entitled.

 

(f)                                    Such Joint Defense Agreement shall
include an agreement that COMPANY shall have the right to choose acceptable
counsel and otherwise direct the litigation but any settlement of such claims
must be agreed to by BANK.  [***] The PARTIES agree to meet as soon as
practicable but no less than ten (10) business days following the date of the
filing of any claim, complaint or action to determine and agree upon the Joint
Defense Agreement. Any failure to agree upon the Joint Defense Agreement or any
provision of this Section 6 shall in no way affect or negatively impact any
Indemnified Parties’ right to indemnity.

 

(g)                                 Whenever any claim shall arise for
indemnification under this Paragraph 6, the party seeking indemnification (the
“INDEMNITEE”) shall promptly notify the other party (the “INDEMNITOR”) of the
claim and, when known, the facts constituting the basis for such claim.  Such
notice shall specify, if known, the amount or a good faith estimate of the
amount of the liability arising therefrom.

 

(h)                                 In connection with any claim or legal
proceeding by a third party which may give rise to indemnity hereunder (a “THIRD
PARTY CLAIM”), the INDEMNITOR, at the sole cost and expense of the INDEMNITOR,
may assume the defense of any such THIRD PARTY CLAIM by giving written notice to
the INDEMNITEE.  The INDEMNITOR’s notice must be received by the INDEMNITEE
within twenty (20) days following INDEMNITOR’s receipt of notice of such THIRD
PARTY CLAIM and must acknowledge the INDEMNITOR’s obligation to indemnify the
INDEMNITEE with respect to such THIRD PARTY CLAIM.

 

(i)                                     If the INDEMNITOR assumes the defense of
any THIRD PARTY CLAIM, the INDEMNITOR shall select counsel to conduct the
defense of such claim, and the INDEMNITOR shall take all reasonable steps
necessary in the defense or settlement thereof.  If the INDEMNITOR assumes the
defense of any THIRD PARTY CLAIM, the INDEMNITOR shall not be obligated to pay
any attorneys fees or investigation costs incurred by the INDEMNITEE in
connection with its participation in such defense, unless the INDEMNITOR assumes
the defense of such THIRD PARTY CLAIM at any time after the expiration of the
INDEMNITOR’s twenty (20) day notice period.  The INDEMNITEE shall cooperate with
all reasonable requests of the INDEMNITOR in connection with the INDEMNITOR’s
defense of any THIRD PARTY CLAIM.  The INDEMNITOR shall not consent to a
settlement of, or the entry of any judgment arising from, any THIRD PARTY CLAIM,
without the prior written consent of the INDEMNITEE, which consent shall not be
unreasonably withheld or delayed.  The INDEMNITEE shall be entitled to
participate in (but not control) the defense of any such action, with its own
counsel and at its own expense.

 

(j)                                     If the INDEMNITOR does not assume the
defense of any such THIRD PARTY CLAIM, the INDEMNITEE may defend against such
THIRD PARTY CLAIM in such manner as the INDEMNITEE may deem appropriate,
including, but not limited to, settling such claim on such terms as the
INDEMNITEE may deem appropriate, at the cost of INDEMNITOR.  If the INDEMNITOR
seeks to question the manner in which the INDEMNITEE defended such THIRD PARTY
CLAIM or the amount of or nature of any such settlement, the INDEMNITOR shall
have the burden to prove by a preponderance of the evidence that the INDEMNITEE
did not defend such claim in a reasonably prudent manner.

 

11

--------------------------------------------------------------------------------


 

(k)                                  With respect to any claim, dispute or
controversy between BANK and COMPANY arising out of or relating to the
performance of this AGREEMENT, the parties agree that prior to considering any
remedies at law or in equity, that BANK and COMPANY shall each appoint one or
more executives who will meet with each other for the purpose of resolving any
claim, dispute or controversy between BANK and COMPANY arising out of or
relating to the performance of this AGREEMENT or any of the TRANSACTIONS. The
parties agree to operate in good faith in such agreements.

 

(l)                                     COMPANY agrees to purchase and maintain
general business and liability insurance from a nationally-recognized insurance
provider which shall have limits for such policy in a total amount not less than
$5,000,000.

(m)                               BANK shall obtain and maintain in full force
and effect errors and omissions insurance in an amount no less than $5,000,000
with such insurance companies as are reasonably satisfactory to BANK and
COMPANY.

 

7.             Term and Termination.

 

(a)                                  The term of this AGREEMENT shall commence
as of the date of this AGREEMENT, and shall continue until January 1, 2006,
unless earlier terminated pursuant to terms of this AGREEMENT.

 

(b)  This AGREEMENT may be terminated upon the occurrence of one or more of the
following events, within the time periods set forth below (each, an “EVENT OF
DEFAULT”):

 

(i)                                     By either PARTY, if the other PARTY
hereto shall be in material breach of any covenant or agreement hereunder or in
the event of an inaccuracy in any representation or warranty hereunder, provided
that such breach or inaccuracy has not been cured within 10 days following
written notice of such breach to the PARTY committing such breach; or

 

(ii)                                  by COMPANY, if BANK shall file for
protection under any state or federal liquidation provision, or if either PARTY
is placed into conservatorship or receivership with the FEDERAL DEPOSIT
INSURANCE CORPORATION or any regulatory body having jurisdiction over said PARTY
or any other duly appointed person or entity; or

 

(iii)                               by BANK, if COMPANY shall file for
protection under any chapter of the federal Bankruptcy Code, an involuntary
petition is filed against COMPANY under any such chapter and is not dismissed
within thirty (30) days of such filing, or a receiver or any regulatory
authority takes control of COMPANY.

 

(c)                                  Provided that COMPANY is not in material
breach of this AGREEMENT, COMPANY may terminate this AGREEMENT by giving written
notice at least ten (10) business days in advance of termination if: (i) BANK
ceases generally to fund TRANSACTIONS marketed by COMPANY; or (ii) any amendment
to or change in the terms of Kentucky Revised Statute Chapter 368, or other
applicable law, has an adverse effect upon COMPANY or may reasonably be expected
to have an adverse effect upon COMPANY, including placing COMPANY at a
competitive disadvantage with respect to other persons or entities engaged in
deferred deposit transactions or any product that is the same as or
substantially similar to the TRANSACTIONS.

 

(d)                                 Provided that COMPANY is not in material
breach of this AGREEMENT, COMPANY may, in addition to all other available
remedies, terminate this AGREEMENT immediately if BANK breaches its obligation
under paragraph 4(c)(ii) of this AGREEMENT to honor and pay any check or other
negotiable instrument drawn on any of BANK’S depository accounts validly issued
in connection with TRANSACTIONS approved by the BANK.

 

(e)                                  BANK may terminate this Agreement prior to
November 30, 2002, if BANK is not reasonably satisfied with the results of
BANK’S due diligence review of the documents and other materials provided to
BANK by COMPANY and set forth on Exhibit G hereto.

 

12

--------------------------------------------------------------------------------


 

(f)                                    BANK may terminate this Agreement on ten
(10) business days’ written notice to COMPANY if by March 31, 2003, COMPANY has
not terminated COMPANY’S arrangements with parties other than BANK to offer and
provide TRANSACTIONS or any product that is the same as or substantially similar
to the TRANSACTIONS within the MARKET.

 

(g)                                 Either PARTY may terminate this AGREEMENT on
ten (10) business days’ written notice to the other PARTY if the aggregate NET
CHARGE OFFS [***] of the aggregate amount of FEES originated through COMPANY in
such quarter; provided such notice is given not later than thirty (30) days
following the end of such calendar quarter.

 

(h)                                 If a PARTY’S performance hereunder is
rendered illegal or materially adversely affected by reason of changes in law or
regulations (either federal or state) applicable to the TRANSACTIONS or to
either PARTY hereto, then either PARTY may terminate this AGREEMENT.

 

(i)                                     If a PARTY is advised in writing by any
regulatory agency having or asserting jurisdiction over such PARTY or the
TRANSACTIONS that the performance of its obligations under this AGREEMENT is or
may be unlawful or constitutes or may constitute an unsafe or unsound banking
practice or that such activity may jeopardize such PARTY’s standing with or
applicable rating from such regulatory agency, then the PARTY unable to perform,
or whose performance has been rendered illegal or who has been so advised by a
regulatory agency, may terminate this AGREEMENT by giving written notice at
least six (6) months in advance of termination to the other PARTY, unless such
changes in the laws or regulations or communication from such regulatory agency
require earlier termination, in which case termination shall be effective upon
such earlier required date.

 

(j)                                     Except as may be prohibited by federal,
state or local law, statutes, or regulations or regulatory authorities, upon the
expiration or termination of this AGREEMENT, each PARTY will remit to the other
PARTY all amounts owing to such other party for transactions commencing on or
before the expiration or termination date, and each PARTY shall fulfill all of
its obligations under this AGREEMENT that arose or accrued before the expiration
or termination date. In order to preserve the goodwill of each PARTY with its
CUSTOMERS, both PARTIES shall act in good faith cooperation in order to ensure a
smooth and orderly termination of their relationship and the termination of the
TRANSACTION origination and marketing program contemplated hereunder.   Upon the
termination or expiration of this AGREEMENT, all rights herein granted to
COMPANY (except those set forth in Section 9(a)) shall revert to BANK, and
COMPANY shall immediately cease using the BANK property.

 

(k)                                  Either party shall be entitled to pursue,
either before or after termination, such rights and remedies as may be available
at law and in equity, in addition to those rights and remedies specifically
provided for under the terms of this AGREEMENT.

 

8.   Notices. Any notice hereunder by a PARTY shall be given to the other PARTY
at its address set forth below or at such other address designated by notice in
the manner provided in this Section 8, by personal delivery, certified mail or
private courier service, or by facsimile with a confirmation copy by first class
mail, postage prepaid.  Any written notice or demand to be given under this
AGREEMENT shall be duly and properly given if delivered as described in this
Section 8.  Such notice shall be deemed to have been given (a) when received if
by personal delivery or private courier service, (b) when faxed if by facsimile,
and (c) three business days after mailing, if sent by certified mail; provided,
however, that any notice given by a party changing its address for notice shall
be deemed given only upon actual receipt by the other party.  Unless otherwise
agreed, notice shall be sent to the contact persons at the addresses or
facsimile numbers, as the case may be, set forth below:

 

 

If to COMPANY:

 

 

 

 

 

Michael J. Briskey

 

 

ACE Cash Express, Inc.

 

 

1231 Greenway Drive, Suite 600

 

13

--------------------------------------------------------------------------------


 

 

 

Irving, Texas 75038-9904

 

 

Telephone:

972-753-2342

 

 

Facsimile:

972-582-1447

 

 

 

with a copy to:

 

 

 

 

 

R. James Straus

 

 

Frost Brown Todd LLC

 

 

400 W. Market Street

 

 

32nd Floor

 

 

Louisville, Kentucky 40202

 

 

Telephone:

502-568-0221

 

 

Facsimile:

502-581-1087

 

 

 

 

If to BANK:

 

 

 

 

 

Michael A. Ringswald

 

 

Republic Bank & Trust Company

 

 

One Republic Corporate Center

 

 

Louisville, Kentucky 40202

 

 

Telephone: 502-561-7112

 

 

Facsimile: 502-561-7188

 

 

 

 

 

with a copy to:

 

 

 

 

 

Donald L. Cox

 

 

Lynch, Cox, Gilman & Mahan, P.S.C.

 

 

400 West Market Street, Suite 2200

 

 

Louisville, Kentucky 40202

 

 

Telephone:

502-589-4215

 

 

Facsimile:

502-589-4994

 

9.                                       Confidentiality and Use of CUSTOMER
Information.

 

(a)                                  All CUSTOMER INFORMATION shall be the sole
property of BANK.  Subject to the Gramm-Leach-Bliley Act of 1999 and any rules
or regulations promulgated thereunder, BANK hereby grants to COMPANY a
worldwide, exclusive license in perpetuity (and specifically surviving any
termination of this AGREEMENT) to use the CUSTOMER INFORMATION for advertising
and solicitations for any deferred deposit product; provided that COMPANY shall
not use the CUSTOMER INFORMATION (i) if the CUSTOMER at issue advises BANK or
COMPANY that it does not wish such information to be so used, or (ii) if its use
would violate any federal or state statutes, laws and/or regulations. COMPANY
may use its computer system to capture, maintain and process CUSTOMER
INFORMATION for the purposes allowed in this AGREEMENT.

 

(b)                                 BANK agrees not to target the CUSTOMERS for
any solicitation of any deferred deposit product (other than general
solicitations for products or services directed to the public at large), and not
to provide any CUSTOMER INFORMATION to any person or entity not a party to this
AGREEMENT, whether for purposes of soliciting any CUSTOMER for any product or
otherwise, except to the extent required to do so under applicable law or
judicial, administrative or regulatory process, without the prior written
consent of COMPANY.  BANK shall use reasonable care to ensure that its agents do
not violate this provision.

 

(c)                                  BANK and COMPANY agree to treat in
confidence the provisions of this AGREEMENT and the CONFIDENTIAL INFORMATION,
including without limitation the reports referenced in Section 4(e), and not to
make use of or communicate CONFIDENTIAL INFORMATION to any third parties except
as required by this AGREEMENT and except that CONFIDENTIAL INFORMATION may be
provided to a regulatory agency

 

14

--------------------------------------------------------------------------------


 

having or asserting jurisdiction over a PARTY or the TRANSACTIONS, a PARTY’s
affiliates, as such term is defined in the Securities Exchange Act of 1934, to
counsel, accountants, financial or tax advisors or persons conducting due
diligence reviews for third party without the consent of the other PARTY;
provided that such PARTIES agree to hold such CONFIDENTIAL INFORMATION in
confidence.  As used herein, the term “CONFIDENTIAL INFORMATION” does not
include information which (i) becomes generally available to the public other
than as a result of a disclosure by a RESTRICTED PARTY, (ii) is independently
developed by a RESTRICTED PARTY without violating this AGREEMENT, (iii) was
available to the RESTRICTED PARTY on a non-confidential basis prior to its
disclosure to the RESTRICTED PARTY or (iv) becomes available to the RESTRICTED
PARTY on a non-confidential basis from a source other than the other PARTY;
provided that such source is not bound by a confidentiality agreement with the
other PARTY or otherwise prohibited from transmitting the information to the
RESTRICTED PARTY by a contractual, legal or fiduciary obligation.

 

(d)         In the event that a RESTRICTED PARTY is requested or required (by
oral questions, interrogatories, requests for information or documents,
subpoena, Civil Investigative Demand or similar process) to disclose any
CONFIDENTIAL INFORMATION, the RESTRICTED PARTY will provide the other PARTY with
prompt notice of such request(s) so that the other PARTY may seek an appropriate
protective order or other appropriate remedy and/or waive the RESTRICTED PARTY’s
compliance with the provisions of this AGREEMENT.  In the event that the other
PARTY does not seek such a protective order or other remedy, or such protective
order or other remedy is not obtained, or the other PARTY grants a waiver
hereunder, the RESTRICTED PARTY may furnish that portion (and only that portion)
of the CONFIDENTIAL INFORMATION which the RESTRICTED PARTY is legally compelled
to disclose and will exercise such efforts to obtain reasonable assurance that
confidential treatment will be accorded any CONFIDENTIAL INFORMATION so
furnished as a RESTRICTED PARTY would reasonably exercise in assuring the
confidentiality of any of its own CONFIDENTIAL INFORMATION.

 

10.                                 Specific Performance in the Event of
Breach.   The PARTIES agree that monetary damages would not be adequate
compensation in the event of a breach under Section 9 by a RESTRICTED PARTY of
its obligations under Section 9 of this AGREEMENT and, therefore, the PARTIES
agree that in the event of any such breach the RESTRICTED PARTY, in addition to
its other remedies at law or in equity, shall be entitled to an order requiring
the RESTRICTED PARTY to specifically perform its obligations under Section 9 of
this AGREEMENT or enjoining the RESTRICTED PARTY from breaching Section 9 of
this AGREEMENT, and the RESTRICTED PARTY shall not plead in defense thereto that
there would be an adequate remedy at law.

 

11.                                 Miscellaneous.

 

(a)                                  Neither the existence of this AGREEMENT or
any related agreements, nor their execution, is intended to be, nor shall it be
construed to be, the formation of a partnership or joint venture between BANK
and COMPANY.  No employee of COMPANY shall be deemed to be an employee of BANK,
nor shall any employee of BANK be deemed an employee of COMPANY. Each party to
this AGREEMENT shall be deemed to be an independent contractor.

 

(b)                                 This AGREEMENT and the Exhibits attached
hereto supersede any negotiations, discussions or communications between BANK
and COMPANY and constitute the entire agreement of BANK and COMPANY with respect
to the subject matter hereof.

 

(c)                                  Failure of any PARTY to insist, in one or
more instances, on performance by any other PARTY in accordance with the terms
and conditions of this AGREEMENT shall not be deemed a waiver or relinquishment
of any right granted hereunder or of the future performance of any such term or
condition or of any other term or condition of this AGREEMENT unless and to the
extent that such waiver is in a writing signed by or on behalf of the PARTY
alleged to have granted such waiver.

 

(d)                                 This AGREEMENT and the rights and duties
described herein shall be governed by, and interpreted in accordance with, the
laws of the United States and the Commonwealth of Kentucky, without reference to
Kentucky choice of law rules. An action for breach of or to enforce this
Agreement shall be brought in the Jefferson County Circuit Court in Louisville,
Kentucky.

 

15

--------------------------------------------------------------------------------


 

(e)                                  Neither PARTY shall assign any of its
rights or delegate any of its obligations hereunder without the other PARTY’s
prior written consent, which shall not be unreasonably withheld or delayed,
except that either PARTY may assign all or any part of its rights hereunder to
any affiliate of that PARTY without the other PARTY’s consent, provided further,
however, that any such assignment shall not relieve the assignor of any
liability or obligation for TRANSACTIONS entered into prior to the date of such
assignment.

 

(f)                                    This AGREEMENT is for the sole and
exclusive benefit of the PARTIES and shall not be deemed to be for the benefit
of any third party, including any party to a TRANSACTION hereunder.

 

(g)                               The headings of the several sections and
subsections of this AGREEMENT are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this AGREEMENT.

 

(h)                                 This AGREEMENT may be executed by the
PARTIES in separate counterparts, each of which is an original but all of which
together shall constitute one and the same document.  Facsimile signatures and
photocopies shall be deemed as valid as though they were originals.

 

(i)                                     Neither party shall be in breach or
default of its obligations under this AGREEMENT to the extent that delay or
failure in its performance is caused by an act of God, war, terrorism, fire,
flood, severe weather conditions, utilities or telecommunications failures,
materials shortage, or unavailability of transportation.

 

(j)                                     Except as otherwise provided in this
AGREEMENT, each party shall assume and pay its own legal, accounting and other
expenses incurred in connection with the transactions contemplated by this
AGREEMENT.

 

(k)                                  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS
AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

IN WITNESS WHEREOF, BANK and COMPANY, intending to be legally bound hereby, have
caused this AGREEMENT to be executed by their duly authorized officers as of the
day and year first set forth above.

 

ACE Cash Express, Inc.

Republic Bank & Trust Company (“COMPANY”)

(“BANK”)

 

 

 

By:

/s/ Michael J. Brisky

 

By:

 

/s/ Bill Petter

 

Its:

VP Finance

 

 

Its:

       EVP

 

Date:

10/23/02

 

Date:

10/23/02

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPUTATION OF SERVICING FEES

 

1.               This is Exhibit A to that certain Marketing and Servicing
AGREEMENT dated as of October 21,  2002 (the “AGREEMENT”) between REPUBLIC BANK
& TRUST COMPANY (“BANK”), and ACE CASH EXPRESS, INC. (“COMPANY”).  All
capitalized terms used herein and not otherwise defined are defined in the
AGREEMENT.

 

2.               As COMPANY’s sole compensation under the AGREEMENT, BANK shall
pay COMPANY the marketing and servicing fees (“FEES”) set forth below.  BANK
shall only be obligated to pay the FEES on TRANSACTIONS, or portions thereof,
originated during the period.

 

3.               The marketing and servicing FEES owing to COMPANY and the fees
owing to the BANK under the AGREEMENT shall be calculated in accordance with the
sample calculation of transaction / fees attached as Exhibit A-1.

 

4.               Commencing on the first business day following a TRANSACTION
origination and continuing on each business day thereafter, COMPANY shall
deliver to BANK a daily report of business outlining the total amount advanced
to each customer, the fees expected to be earned by Bank assuming repayment of
the TRANSACTION, the FEES earned by COMPANY, the total TRANSACTIONS held as
receivable, and the total charge offs for the TRANSACTIONS.  Additionally, the
report will detail the TRANSACTIONS collected from each customer together with
the applicable fees that pertain to BANK and applicable FEES owed by BANK to
COMPANY, as well as such other information as is reasonably required by the BANK
to manage the PROGRAM.

 

5.               Each week, COMPANY shall deliver to BANK an invoice, detailing
by the day, the total TRANSACTIONS collected, the total fees earned by BANK and
the total amount of FEES due to COMPANY for the 7-day period included in such
invoice (an “INVOICE”).  Based on those INVOICES, BANK will pay to COMPANY by
Automated Clearing House (ACH) transfer (or by other means agreeable to COMPANY
and BANK) the fifth business day following the delivery of each INVOICE, the
FEES to be paid by BANK thereunder related to COMPANY’s activities for the
INVOICE period. Each INVOICE shall show (a) the total of payments on
TRANSACTIONS actually received by BANK during the INVOICE period, and (b) the
FEES owed by BANK to COMPANY. COMPANY and BANK agree that the calculation of the
FEES owed by BANK shall be submitted with each of the foregoing INVOICES and
performed strictly in accordance with the sample calculation attached.  COMPANY
and BANK also agree that, for purposes of performing such calculation, the
following assumptions apply:

 

(a)                                  The term “TRANSACTION LOSS RATE” shall mean
the rate equal to [***].

 

(b)                                 In connection with the TRANSACTIONS, BANK
shall receive a fee from CUSTOMERS equal to fifteen dollars ($15) per one
hundred dollars ($100) on the face amount of the deferred deposit check accepted
by BANK from the CUSTOMER in the TRANSACTION. For example, if a CUSTOMER
provides a deferred deposit check in the face amount of [***] then the CUSTOMER
will receive [***] and the fee will be [***]. The fee set forth in this
paragraph may only be adjusted by the written agreement of BANK and COMPANY.

 

(c)                                  For every [***] in fees collected from
CUSTOMERS for the TRANSACTIONS, (i) as consideration for the services rendered
by COMPANY to BANK under this AGREEMENT, BANK shall pay COMPANY FEES equal to
[***], (ii) BANK shall maintain reserves (the “RESERVES”) equal to [***] which
shall be released to make the adjustments set forth in paragraph 5(d) of this
Exhibit A, and (iii) BANK shall retain [***].

 

(d)                                 In each calendar quarter, the PARTIES shall
make the following adjustments based upon the TRANSACTION LOSS RATE:

 

17

--------------------------------------------------------------------------------


 

(i)                                     [***]

(ii)                                  [***]

 

(e)                                  The amounts due hereunder, if any, shall be
paid within 10 days of the end of each calendar quarter.

 

(f)                                    BANK and COMPANY shall perform an annual
review of, and may make mutually agreed upon amendments to, the RESERVES and the
adjustments to the FEES set forth herein to reflect a change in said RESERVES if
the TRANSACTION LOSS RATE is substantially different from [***].

 

EXHIBIT B

 

PROCEDURES AND PROTOCOLS

 

(1)                                  Each of BANK and COMPANY shall each keep
and use in its business any books, accounts, and records the Kentucky Department
of Financial Institutions (the “DEPARTMENT”) may require to carry into effect
the provisions of KRS 368.010 to 368.120 and the administrative regulations
issued under those sections. BANK and COMPANY shall preserve the books,
accounts, and records for at least two (2) years.

 

(2)                                  Any fee charged by BANK in connection with
the TRANSACTIONS shall be disclosed in writing to the bearer of the check prior
to cashing the check, and the fee shall be deemed a service fee and not
interest. BANK shall not charge a service fee in excess of fifteen dollars ($15)
per one hundred dollars ($100) on the face amount of the deferred deposit check.
BANK shall prorate any fee, based upon the maximum fee of fifteen dollars ($15).
This service fee shall be for a period of fourteen (14) days.

 

(3)                                  Before BANK shall deposit with any bank or
other depository institution a check cashed by BANK, the check shall be endorsed
with the actual name under which BANK is doing business and shall be dated the
date of the TRANSACTION.

 

(4)                                  Any personal check accepted from a CUSTOMER
must be payable to BANK. BANK shall not cash a check payable to a payee other
than a natural person unless BANK has previously obtained appropriate
documentation from the board of directors or similar governing body of the payee
clearly indicating the authority of the natural person or persons cashing the
check, draft, or money order on behalf of the payee.

 

(5)                                  Neither BANK nor COMPANY shall indicate
through advertising, signs, billhead, or otherwise that checks may be cashed
without identification of the bearer of the check; and any person seeking to
cash a check shall be required to submit reasonable identification as prescribed
by the DEPARTMENT.

 

(6)                                  Within five (5) business days after being
advised by the payor financial institution that a check, draft, or money order
has been altered, forged, stolen, obtained through fraudulent or illegal means,
negotiated without proper legal authority, or represents the proceeds of illegal
activity, BANK shall notify the DEPARTMENT and other proper authorities. If a
check, draft, or money order is returned to BANK by the payor financial
institution for any of these reasons, BANK shall not release the check, draft,
or money order without the consent of the investigating or other proper law
enforcement authority.

 

(7)                                  Neither BANK nor COMPANY shall alter or
delete the date on any check received from a CUSTOMER in a TRANSACTION.

 

(8)                                  Neither BANK nor COMPANY shall engage in
unfair or deceptive acts, practices, or advertising in the conduct of its
business. BANK must make a good faith effort to assess the CUSTOMER’s ability to
repay the TRANSACTION.

 

18

--------------------------------------------------------------------------------


 

(9)                                  BANK shall not require a CUSTOMER to
provide security for a TRANSACTION or require the CUSTOMER to provide a guaranty
from another person.

 

(10)                            BANK shall not have more than one TRANSACTION
from any one CUSTOMER at any one time, with a face value greater than five
hundred dollars ($500).

 

(11)                            BANK (through COMPANY) shall inquire of any
person seeking to engage in a TRANSACTION, whether the person has any
outstanding deferred deposit transaction with any person. If the CUSTOMER
represents in writing that the CUSTOMER has no more than one deferred deposit
transaction outstanding and that the face value of the outstanding deferred
deposit transaction issued by the CUSTOMER does not equal or exceed five hundred
dollars ($500), BANK may accept a deferred deposit transaction in an amount
that, when combined with the CUSTOMER’s other outstanding deferred deposit
transaction, does not exceed five hundred dollars ($500). If the CUSTOMER
represents in writing that the CUSTOMER has more than one deferred deposit
transaction outstanding or if the face value of the deferred deposit transaction
issued by the CUSTOMER equals or exceeds five hundred dollars ($500), BANK shall
not accept another deferred deposit transaction from that CUSTOMER until the
CUSTOMER represents to BANK in writing that the CUSTOMER qualifies to issue a
new deferred deposit transaction under the requirements set forth in this
paragraph.

 

(12)                            Neither BANK nor COMPANY shall use any device or
agreement, including agreements with affiliated parties, with the intent to
obtain greater charges than are authorized in Chapter 368 of the Kentucky
Revised Statutes.

 

(13)                            BANK shall not agree to hold a TRANSACTION for
less than fourteen (14) days or more than thirty one (31) days.

 

(14)                            Each TRANSACTION shall be made according to a
written agreement that shall be dated and signed by the CUSTOMER and BANK or an
authorized agent of BANK, and made available to the DEPARTMENT upon request. The
CUSTOMER shall receive a copy of this agreement.  The agreement must contain
BANK’s name, the date of the TRANSACTION, the amount of the deferred deposit
check, a statement of the total amount of fees charged, expressed both as a
dollar amount and as an annual percentage rate (APR), and the earliest date on
which the deferred deposit check may be deposited. The agreement must also
contain a notice of the name and address of the Office of Consumer Credit
Commissioner and the telephone number of the CUSTOMER helpline. Additionally,
BANK shall provide a notice to the CUSTOMER that reads as follows: “This cash
advance is not intended to meet long-term financial needs. This loan should only
be used to meet immediate short-term cash needs.”

 

(15)                            BANK shall not for a fee renew, roll over, or
otherwise consolidate a TRANSACTION for a CUSTOMER. Each CUSTOMER shall have the
right to prepay the TRANSACTION and redeem the deferred deposit check at any
time prior to the due date.

 

(16)                            No individual who enters into a TRANSACTION with
BANK shall be convicted under the provisions of KRS 514.040 regarding theft by
deception.

 

(17)                            Neither BANK nor COMPANY shall prosecute or
threaten to prosecute an individual under the provisions of KRS 514.040 in
connection with a TRANSACTION.

 

(18)                            BANK and COMPANY shall conspicuously display in
every COMPANY retail location in the MARKET a sign that gives the following
notice: “No person who enters into a post-dated check or deferred deposit check
transaction with this business establishment will be prosecuted or convicted of
writing cold checks or of theft by deception under the provisions of KRS
514.040.”

 

(19)                            BANK shall give the CUSTOMER the disclosures
required by the Consumer Credit Protection Act (15 U.S.C. sec. 1601). Proof of
this disclosure shall be made available to the DEPARTMENT upon request.

 

(20)                            BANK and COMPANY shall conspicuously display a
schedule of all fees, and charges for all services provided by BANK that are
authorized by KRS 368.010 to 368.120. The notice shall be posted at every
COMPANY retail location in the MARKET.

 

19

--------------------------------------------------------------------------------


 

(21)                            BANK may charge, collect, and receive check
collection charges made by a financial institution for each check returned or
dishonored for any reason, provided that the terms and conditions upon which
check collection charges will be charged to the CUSTOMER are set forth in the
written disclosure. Collection practices must be in accordance with 7 T.A.C.
Section 1.605 and with the Texas Debt Collection Practices Act, Texas Finance
Code, Section 392.001 et seq.

 

(22)                            BANK shall provide customer service for
CUSTOMERS who have questions about their TRANSACTION, APPLICATION, or
APPLICATION denials.

 

(23)                            BANK will address the safety and soundness,
compliance, consumer protection, and other risks including credit, transaction,
and reputation risks discussed in agency guidelines and advisory materials
issued from time to time by the Federal Deposit Insurance Corporation and any
other applicable regulatory agencies. BANK will comply with all applicable
federal, state and local laws, statutes and regulations including, without
limitation, the Equal Credit Opportunity Act, the Truth In Lending Act, the Fair
Credit Reporting Act, the Fair Debt Collection Practices Act, and all other
applicable consumer protection and lending laws.

 

(24)                            BANK shall maintain a safety and soundness CAMEL
rating of [***] on examinations conducted by each of the Federal Deposit
Insurance Corporation and the DEPARTMENT.  BANK shall advise COMPANY immediately
upon (i) BANK’S receipt of information that the CAMEL rating has been or may be
downgraded or (ii) commencement of proceedings, examinations, or other
investigations by a regulatory agency or other governmental body that may
materially affect the obligations of either BANK or COMPANY under this
AGREEMENT.

 

EXHIBIT C

 

MARKET

 

[***]

 

EXHIBIT D

 

BANK POLICIES

 

[***]

EXHIBIT E

 

PROGRAM CRITERIA

 

[***]

EXHIBIT F

 

COMPANY FRANCHISEES

 

[***]

EXHIBIT G

 

DUE DILIGENCE

 

[***]

 

FIRST AMENDMENT TO

MARKETING AND SERVICING AGREEMENT

 

This First Amendment to Marketing and Servicing Agreement dated as of January
     , 2003 (this “Amendment”), is by and between Republic Bank & Trust Company,
a Kentucky state-chartered bank (“Bank”), and ACE Cash Express, Inc., a Texas
corporation (“Company”).

 

WHEREAS, Bank and Company have previously entered into that certain Marketing
and Servicing Agreement dated as of October 21, 2002 (the “Marketing
Agreement”); and

 

20

--------------------------------------------------------------------------------


 

WHEREAS, Bank and Company desire to amend the Marketing Agreement to (i) adjust
the amount of customer fees charged, (ii) revise the market area serviced by
Company to delete North Carolina and add Arkansas, and (iii) revise Company
disclosure and reporting requirements.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.                                       Fees. Exhibit A to the Marketing
Agreement is hereby amended to read in its entirety as attached hereto.

 

2.                                       Market Area. Exhibit C to the Marketing
Agreement is hereby amended to read in its entirety as follows:

 

“Market: Texas, Arkansas, Pennsylvania”

 

3.                                       Disclosure. Section 4(e)(ii) of the
Marketing Agreement is hereby amended to read in its entirety as follows:

 

“COMPANY shall, as reasonably required by BANK, but no more often than
quarterly, provide BANK with (a) its most recent unaudited financial statements,
(b) its annual audited financial statements, (c) copies of all periodic reports
and current reports filed with the Securities and Exchange Commission (the
“COMMISSION”) on Forms 10-K, 10-Q and 8-K, or such other similar forms as may be
designated by the COMMISSION, and such other periodic reports, documents and
information that COMPANY furnishes to the COMMISSION or to its stockholders or
other security holders generally, and (d) COMPANY’s disaster
contingency/recovery plan, if any. COMPANY shall, as reasonably required by
BANK, but no more often than annually, undergo a SAS 70 examination and provide
a copy of the SAS 70 report to BANK.”

 

4.                                       Effect of Amendment.  Except as
expressly modified by this Amendment, the terms and provisions of the Marketing
Agreement are ratified and confirmed and shall continue in full force and
effect.  Bank and Company hereby confirm that the Marketing Agreement, as
amended hereby, is a legally binding contract which governs the relationship of
the Bank and Company.

 

IN WITNESS WHEREOF, BANK and COMPANY, intending to be legally bound hereby, have
caused this Amendment to be executed by their duly authorized officers as of the
day and year first set forth above.

 

 

 

ACE Cash Express, Inc.

 

 

 

By

/s/ Michael J. Brisky

 

 

 

 

Title:

VP Finance

 

 

 

 

Date:

1/28/03

 

 

 

 

Republic Bank & Trust Company

 

 

 

 

 

By

/s/ Bill Petter

 

 

 

 

Title:

EVP

 

 

 

 

Date:

2/3/03

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

COMPUTATION OF SERVICING FEES

 

1.               This is Exhibit A to that certain Marketing and Servicing
AGREEMENT dated as of October 21, 2002, as amended, (the “AGREEMENT”) between
REPUBLIC BANK & TRUST COMPANY (“BANK”), and ACE CASH EXPRESS, INC. (“COMPANY”). 
All capitalized terms used herein and not otherwise defined are defined in the
AGREEMENT.

 

2.               As COMPANY’s sole compensation under the AGREEMENT, BANK shall
pay COMPANY the marketing and servicing fees (“FEES”) set forth below.  BANK
shall only be obligated to pay the FEES on TRANSACTIONS, or portions thereof,
originated during the period.

 

3.               The marketing and servicing FEES owing to COMPANY and the fees
owing to the BANK under the AGREEMENT shall be calculated in accordance with the
sample calculation of transaction / fees attached as Exhibit A-1.

 

4.               Commencing on the first business day following a TRANSACTION
origination and continuing on each business day thereafter, COMPANY shall
deliver to BANK a daily report of business outlining the total amount advanced
to each customer, the fees expected to be earned by Bank assuming repayment of
the TRANSACTION, the FEES earned by COMPANY, the total TRANSACTIONS held as
receivable, and the total charge offs for the TRANSACTIONS.  Additionally, the
report will detail the TRANSACTIONS collected from each customer together with
the applicable fees that pertain to BANK and applicable FEES owed by BANK to
COMPANY, as well as such other information as is reasonably required by the BANK
to manage the PROGRAM.

 

5.               Each week, COMPANY shall deliver to BANK an invoice, detailing
by the day, the total TRANSACTIONS collected, the total fees earned by BANK and
the total amount of FEES due to COMPANY for the 7-day period included in such
invoice (an “INVOICE”).  Based on those INVOICES, BANK will pay to COMPANY by
Automated Clearing House (ACH) transfer (or by other means agreeable to COMPANY
and BANK) the fifth business day following the delivery of each INVOICE, the
FEES to be paid by BANK thereunder related to COMPANY’s activities for the
INVOICE period. Each INVOICE shall show (a) the total of payments on
TRANSACTIONS actually received by BANK during the INVOICE period, and (b) the
FEES owed by BANK to COMPANY. COMPANY and BANK agree that the calculation of the
FEES owed by BANK shall be submitted with each of the foregoing INVOICES and
performed strictly in accordance with the sample calculation attached.  COMPANY
and BANK also agree that, for purposes of performing such calculation, the
following assumptions apply:

 

(a)                                  The term “TRANSACTION LOSS RATE” shall mean
the rate equal to [***].

 

(b)                                 In connection with the TRANSACTIONS, BANK
shall receive a fee from CUSTOMERS equal to fifteen dollars ($15) per one
hundred dollars ($100) on the face amount of the deferred deposit check accepted
by BANK from the CUSTOMER in the TRANSACTION. For example, if a CUSTOMER
provides a deferred deposit check in the face amount of [***] then the CUSTOMER
will receive [***] and the fee will be [***]. The fee set forth in this
paragraph may only be adjusted by the written agreement of BANK and COMPANY.

 

(c)                                  For every [***] in fees collected from
CUSTOMERS for the TRANSACTIONS, (i) as consideration for the services rendered
by COMPANY to BANK under this AGREEMENT, BANK shall pay COMPANY FEES equal to
[***], (ii) BANK shall maintain reserves (the “RESERVES”) equal to [***] which
shall be released to make the adjustments set forth in paragraph 5(d) of this
Exhibit A, and (iii) BANK shall retain [***].

 

(d)                                 In each calendar quarter, the PARTIES shall
make the following adjustments based upon the TRANSACTION LOSS RATE:

 

(i)                                     [***]

 

(ii)                                  [***]

 

22

--------------------------------------------------------------------------------


 

(e)                                  The amounts due hereunder, if any, shall be
paid within 10 days of the end of each calendar quarter.

 

(f)                                    BANK and COMPANY shall perform an annual
review of, and may make mutually agreed upon amendments to, the RESERVES and the
adjustments to the FEES set forth herein to reflect a change in said RESERVES if
the TRANSACTION LOSS RATE is substantially different from [***].

 

SECOND AMENDMENT TO THE

MARKETING AND SERVICING AGREEMENT

 

THIS SECOND AMENDMENT TO THE MARKETING AND SERVICING AGREEMENT dated as of
September     , 2003 (this “Amendment”) is an Amendment to the MARKETING AND
SERVICING AGREEMENT effectively dated October 21, 2003, as amended, by and
between Republic Bank & Trust Company, a bank organized under the laws of the
state of Kentucky (the “BANK”), and ACE Cash Express, Inc., a Texas corporation
(“COMPANY”).

 

WHEREAS, BANK and COMPANY have previously entered into that certain MARKETING
AND SERVICING AGREEMENT dated as of October 21, 2002, as amended, (the
“Marketing Agreement”); and

 

WHEREAS, BANK and COMPANY desire to amend the Marketing Agreement in order to
more fully comply with the FDIC Guidelines for Payday Lending,

 

NOW, THEREFORE, the parties hereby agree as follows:

 

Section 4, Company’s Services, (c), (iv) shall be amended to read in its
entirety as follows:

 

(iv) COMPANY shall (A) deliver a copy of the NOTE to the CUSTOMER; (B) obtain
from the CUSTOMER the executed NOTE; (C) obtain from CUSTOMER his or her
REPAYMENT CHECK dated the date of the TRANSACTION and made payable to BANK; and
(D) maintain of behalf of BANK, separate and apart from COMPANY’S own assets and
records, the REPAYMENT CHECK AND NOTE. Additionally, on BANK’s behalf, COMPANY
shall provide each APPLICANT with a copy of BANK’s Privacy Notice in the form
provided to COMPANY by BANK which shall comply with all applicable law and
regulation.

 

Section 4, Company’s Services, (e), (iv) shall be amended to read in its
entirety as follows:

 

(iv) The TRANSACTION DOCUMENTS shall be held by COMPANY on behalf of BANK,
pursuant to BANK’s record retention requirements, as more particularly set forth
in the BANK’s POLICIES attached hereto as EXHIBIT D and incorporated herein by
reference, and BANK has and shall continue to have constructive possession and
legal title to such documents, files and records. At such time or times as BANK
may reasonably request, and at BANK’s cost, COMPANY shall promptly deliver all
copies of TRANSACTION DOCUMENTS to BANK at its headquarters or such other
location or locations as BANK shall direct. All such documents shall be
maintained segregated from other books and records of COMPANY and otherwise in
such a manner as to facilitate their inspection by and delivery to BANK, if so
requested. In the event that the COMPANY becomes aware that the security of the
TRANSACTION DOCUMENTS is breached or COMPANY learns of the unauthorized use of
information contained in the TRANSACTION DOCUMENTS, then COMPANY shall promptly
notify BANK of such breach or unauthorized use so that BANK shall be able to
take any and all appropriate and necessary action.

 

Section 4, Company’s Services, (e), (v) shall be amended to read in its entirety
as follows:

 

(v) During the term of this Agreement and at all times thereafter, BANK and
banking agencies with regulatory authority over BANK including, but not limited
to the FDIC and the Kentucky Department of Financial Institutions shall have
reasonable access to

 

23

--------------------------------------------------------------------------------


 

COMPANY stores, to the books and records of COMPANY (to the extent that such
books and records pertain to the TRANSACTIONS), to the officers, employees and
accountants of COMPANY, and to copies of TRANSACTION DOCUMENTS, all for the
purpose of ensuring that COMPANY is carrying out BANK POLICIES and is otherwise
complying fully with its obligations under this Agreement as well as all
applicable laws and regulations. Such access shall include permission to
maintain employees on the premises of COMPANY or offices of COMPANY where any
information requested may be located during regular business hours in order to
audit COMPANY’s services contemplated by this Agreement and to conduct
reasonable on-site transaction testing and other reasonable operational reviews.
BANK agrees to provide COMPANY with reasonable advance notice of the audit of
any COMPANY store.

 

Section 4, Company’s Services, (e), (vii) shall be added to the Marketing
Agreement and shall read as follows:

 

(vii) COMPANY will notify BANK of any and all customer complaints regarding the
TRANSACTIONS, including complaints regarding collection activities of COMPANY on
behalf of the BANK, as well as how it recommends handling and/or responding
thereto; provided, however, that COMPANY shall not be required to notify BANK of
any customer complaint regarding service or personnel issues pertaining to any
COMPANY store. BANK will make qualified personnel available to receive and
respond to COMPANY’s notifications to BANK during COMPANY’s normal business
hours. BANK shall approve, and advise COMPANY of, a course of action to handle
each customer complaint. COMPANY will handle each customer complaint in
accordance with BANK’s reasonable direction and advise BANK of all outcomes.

 

Section 4, Company’s Services, (e), (viii) shall be added to the Marketing
Agreement and shall read as follows:

 

COMPANY will collect the customer identification (“CIP”) information that BANK
notifies COMPANY is required by the USA Patriot Act Section 326 and, to the
extent and in the manner o instructed by BANK, provide customers with adequate
notice of the CIP requirements prior to opening an account. CIP information
includes name, physical address, date of birth, and taxpayer identification
number or other un-expired government-issued photo identification number that
allows COMPANY to form a reasonable belief of (i.e., verify) the CUSTOMER’S true
identity. Verification constitutes a logical comparison of the photo ID’s
location of issuance, date of issuance, expiration date and reference number
format to the CUSTOMER’S characteristics (e.g. age, photo match, discrepancies
in address, etc.), as well as the standard format for the locale and/or state
where the transaction is taking place. COMPANY will maintain all records
containing the required CIP information along with specific reference to the
type of unexpired government-issued photo identification that the customer
presents, including the location of issuance, date of issuance, expiration date
and reference number. The records must be maintained for a period of 5 years
from the date the CUSTOMER’S account being closed, and be retrievable within 72
hours upon federal law enforcement agency request. COMPANY will submit CUSTOMER
information to BANK to allow BANK to compare to any applicable list(s) provided
by the federal government under authority of the USA Patriot Act in accordance
with BANK procedures.

 

In the event of any conflict, inconsistency, or incongruity between the
provisions of this Amendment and any of the provisions of the Marketing
Agreement, as previously amended, the provisions of this Amendment shall in all
respects govern and control.

 

IN WITNESS WHEREOF, COMPANY and BANK, each intending to be legally bound hereby,
have caused this Amendment to be executed by its duly authorized officer as of
the 30th of September, 2003.

 

REPUBLIC BANK & TRUST COMPANY

ACE CASH EXPRESS, INC.

 

 

 

By:

/s/ Bill Petter

 

By:

/s/ Michael J. Briskey

 

 

 

 

 

 

Its:

EVP

 

Its:

VP Finance

 

 

 

Date:

9/30/03

 

Date:

9/30/03

 

 

24

--------------------------------------------------------------------------------